Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 1 of 15 PageID #:14
     Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 2 of 15 PageID #:15
                                                                              FILEC
                                                                 1/12/2021 3:08 PN
                                                   ERIN CARTWRIGHT WEINSTEIN
                                                         _Clerk of the Circuit Cour
                 IN THE CIRCUIT COURT OF LAKE COUNTY,ILLINOIS
                          NINETEENTH JUDICIAL CIRCUIT         Lake County, Illinoi:
                                                                21 CH0000001 1
VICTAVIA TAYLOR, on behalf of herself Case No.:
and all others similarly situated,

        Plaintiff,

V.
                                                     JURY TRIAL DEMANDED
F21 OPCO,LLC D/B/A FOREVER 21,

        Defendant.

                                   CLASS ACTION COMPLAINT

        Plaintiff Victavia Taylor, individually and on behalf of all others similarly situated,

brings this Class Action Complaint for violations of the Illinois Biometric Information Privacy

Act ("BIPA"), 740 ILCS 14/1 et seq., against F21 OpCo, LLC d/b/a Forever 21 ("Defendant"),

and alleges as follows based on personal knowledge as to herself, on the investigation of her

counsel and the advice and consultation of certain third-party agents as to technical matters, and

demands trial by jury:

                                       NATURE OF ACTION

          1.         Plaintiff brings this action for damages and other legal and equitable remedies

resulting from the illegal actions of Defendant in collecting, storing and using Plaintiffs and

other similarly situated individuals' biometric identifiers' and biometric information2 (referred

to collectively at times as "biometrics") without obtaining the requisite prior informed written

consent or providing the requisite data retention and destruction policies, in direct violation of

BIPA.

          2.         The Illinois Legislature has found that "[Niometrics are unlike other unique

identifiers that are used to access finances or other sensitive information." 740 ILCS 14/5(c).


        A "biometric identifier" is a personal feature unique to an individual, such as a
fingerprint, handprint, iris scan, scan offace geometry, among others.
2
       "Biometric information" is any information captured, converted, stored or shared based
on a person's biometric identifier used to identify an individual.
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 3 of 15 PageID #:16




"For example, social security numbers, when compromised, can be changed. Biometrics,

however, are biologically unique to the individual; therefore, once compromised, the individual

has no recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-

facilitated transactions." Id.

         3.      In recognition of these concerns over the security of individuals' biometrics,

the Illinois Legislature enacted BIPA, which provides, inter alia, that a private entity like

Defendant may not obtain and/or possess an individual's biometrics unless it: (1) informs that

person in writing that biometric identifiers or information will be collected or stored, see id.;(2)

informs that person in writing of the specific purpose and length of term for which such

biometric identifiers or biometric information is being collected, stored and used, see id.; (3)

receives a written release from the person for the collection of his or her biometric identifiers or

information, see id.; and (4) publishes publicly available written retention schedules and

guidelines for permanently destroying biometric identifiers and biometric information, see 740

ILCS 14/15(a). Further, the entity must store, transmit and protect an individual's biometric

identifiers and biometric information using the same standard of care in the industry and in a

manner at least as protective as the means used to protect other confidential and sensitive

information. Id. 14/15(e). Finally, the entity is expressly prohibited from selling, leasing, trading

or otherwise profiting from the individual's biometrics. Id. 15/15(c).

         4.      In direct violation of each of the foregoing provisions of § 15(a) and § 15(b) of

BIPA, Defendant is actively collecting, storing, and using — without providing notice, obtaining

informed written consent or publishing data retention policies — the fingerprint and associated

personally identifying information of thousands of Illinois residents whom Defendant has

employed in Illinois.     Initially collected from employees prior to or early on in their

employment, employees' fmgerprint are stored by Defendant in an electronic database and used

to, inter alia, allow employees to clock in and clock out of work. Specifically, to allow

employees to clock in and clock out of work in Illinois, Defendant collects (via an electronic

scanning device) the employee's fingerprint and stores the fingerprint in its fingerprint database


                                                 2
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 4 of 15 PageID #:17




along with credentials corresponding to that employee. Then, when an employee places his or

her fingerprint on one of Defendant's scanning devices to clock in and clock out of work, he or

she is only granted access if the collected fingerprint matches a fingerprint stored in Defendant's

database (which was collected during enrollment). Defendant forced Plaintiff and numerous

other Illinois-based employees to enroll their fingerprints in its database.

            5.    If Defendant's database of digitized fingerprints were to fall into the wrong

hands, by data breach or otherwise, individuals to whom these sensitive biometric identifiers

belong could have their identities stolen or their financial and other highly personal information

breached and used for nefarious purposes. BIPA confers on Plaintiff and all other similarly

situated Illinois residents a right to know of such risks, which are inherently presented by the

collection and storage of biometrics, and a right to know how long such risks will persist after

their employment with the company ends. Yet Defendant never adequately informed any of its

employees of its biometrics collection practices, never obtained written consent from any of its

employees regarding its biometric practices, and never provided any data retention or

destruction policies to any of its employees.

            6.    Plaintiff brings this action to prevent Defendant from further violating the

rights of Illinois residents, and to recover statutory damages for Defendant's unauthorized

collection, storage and use ofthese individuals' biometrics in violation of BIPA.

                                               PARTIES

            7.    Plaintiff is, and has been at all relevant times, a resident and citizen of Gurnee,

Illinois.

            8.    Defendant is a corporation that maintains its headquarters in Los Angeles,

California. Defendant operates, oversees, and controls the "Forever 21" brand of retail stores in

Illinois, including at its facility in Gurnee, Illinois.

                                   JURISDICTION AND VENUE

            9.    The Court has personal jurisdiction over Defendant because the fingerprints that

  give rise to this lawsuit were and still are (1) collected by Defendant at a facility in Lake


                                                     3
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 5 of 15 PageID #:18




  County, Illinois,(2) stored by Defendant at a facility in Lake County, Illinois, and (3) used by

  Defendant at facilities in Lake County, Illinois.

          10.      The Chancery Division is the appropriate venue for this action because it is a

class action and, additionally, because it seeks declaratory and injunctive relief.

                                   FACTUAL BACKGROUND

    I.      Illinois's Biometric Information Privacy Act

          1 1.     In 2008, Illinois enacted BIPA due to the "very serious need [for] protections

for the citizens of Illinois when it [comes to their] biometric information." Illinois House

Transcript, 2008 Reg. Sess. No. 276. BIPA makes it unlawful for a company to, inter alia,

"collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

biometric identifiers biometric information, unless it first:

                          (1) informs the subject ... in writing that a biometric
                 identifier or biometric information is being collected or stored;

                         (2)informs the subject ... in writing of the specific
                 purpose and length of term for which a biometric identifier or
                 biometric information is being collected, stored, and used; and

                          (3)receives a written release executed by the subject of
                 the biometric identifier or biometric information or the subject's
                 legally authorized representative."

740 ILCS 14/15 (b).

          12.      Section 15(a) of BIPA also provides:
                 A private entity in possession of biometric identifiers or biometric
                 information must develop a written policy, made available to the
                 public, establishing a retention schedule and guidelines for
                 permanently destroying biometric identifiers and biometric
                 information when the initial purpose for collecting or obtaining
                 such identifiers or information has been satisfied or within 3 years
                 of the individual's last interaction with the private entity,
                 whichever occurs first.
740 ILCS 14/15(a).

          13.     As alleged below, Defendant's practices of collecting, storing and using

individuals' biometric identifiers (specifically, fingerprints) and associated biometric

information without informed written consent violate all three prongs of § 15(b) of BIPA.


                                                  4
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 6 of 15 PageID #:19




Defendant's failure to provide a publicly available written policy regarding their schedule and

guidelines for the retention and permanent destruction of individuals' biometric identifiers and

biometric information also violates § 15(a) of BIPA.

           Defendant Violates Illinois's Biometric Information Privacy Act

          14.    Unbeknownst to the average consumer, and in direct violation of § 15(b)(1) of

BIPA, Defendant scans and collects, and then indefinitely stores in an electronic database,

digital copies of its employees' fingerprints during the initial process of enrolling these

individuals in its databases of fingerprints in Illinois, as well as whenever employees clock in

and clock out of work at one of Defendant's Illinois-based locations where Defendant's

biometrics technology is used — all without ever informing anyone ofthis practice in writing.

          15.    In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, Defendant never

informed Illinois residents who had their fingerprints collected of the specific purpose and

length of term for which their biometric identifiers or information would be collected, stored and

used, nor did Defendant obtain a written release from any of these individuals.

          16.    In direct violation of § 15(a) of BIPA, Defendant does not have written,

publicly available policies identifying their retention schedules, or guidelines for permanently

destroying any of these biometric identifiers or biometric information.

   HI.     Plaintiff Victavia Taylor's Experience

          17.    From approximately April 2017 through August 2017, Plaintiff was employed

  by Defendant at its facility in Gurnee, Illinois (the "Gurnee Facility").

          18.    During the course of Plaintiff's employment at the Gurnee Facility, Defendant

required Plaintiff to place her fingers on a fingerprint scanner, at which point Defendant scanned

and collected, and stored in an electronic database, digital copies ofPlaintiff's fingerprints.

          19.    Plaintiff was required to use her fingerprint to clock in and clock out of work at

the Gurnee Facility on a daily basis during her employment. Plaintiff was required to place her

finger on a fingerprint scanner, which scanned, collected and stored her fingerprint each time

she attempted to clock in and clock out of work at the Gurnee Facility.                 Defendant's


                                                 5
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 7 of 15 PageID #:20




sophisticated fingerprint matching technology then compared Plaintiff's scanned fingerprint

against the fingerprints previously stored in Defendant's fingerprint database, at which point

Plaintiff was able to clock in and clock out of work at Defendant's Gurnee Facility.

         20.     Plaintiff never consented, agreed or gave permission — written or otherwise — to

Defendant for the collection or storage of her unique biometric identifiers or biometric

information.

         21.     Further, Defendant never provided Plaintiff with nor did she ever sign a written

release allowing Defendant to collect or store her unique biometric identifiers or biometric

information.

         22.     Likewise, Defendant never provided Plaintiff with the requisite statutory

disclosures nor an opportunity to prohibit or prevent the collection, storage or use of her unique

biometric identifiers or biometric information.

         23.     By collecting Plaintiff's unique biometric identifiers or biometric information

without her consent, written or otherwise, Defendant invaded Plaintiff's statutorily protected

right to maintain control over her biometrics.

         24.     Finally, Defendant never provided plaintiff with a retention schedule and/or

guidelines for permanently destroying her biometric identifiers and biometric information.

                                    CLASS ALLEGATIONS

         25.     Class Definition: Plaintiff brings this action pursuant to 735 ILCS 5/2-801 on

behalf ofa class of similarly situated individuals, defined as follows (the "Class"):

               All individuals who had their fingerprints collected, captured,
               received, or otherwise obtained, and/or stored, by Defendant in
               Illinois.
The following are excluded from the Class: (1)any Judge presiding over this action and

members of his or her family; (2)Defendant, Defendant's subsidiaries, parents, successors,

predecessors, and any entity in which Defendant or its parent has a controlling interest (as well

as current or former employees, officers and directors); (3) persons who properly execute and

file a timely request for exclusion from the Class;(4) persons whose claims in this matter have


                                                  6
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 8 of 15 PageID #:21




been finally adjudicated on the merits or otherwise released; (5)Plaintiff's counsel and

Defendant's counsel; and (6)the legal representatives, successors, and assigns of any such

excluded persons.

         26.     Numerosity: Pursuant to 735 ILCS 5/2-801(1), the number of persons within

the Class is substantial, believed to amount to at least hundreds and possibly thousands of

persons. It is, therefore, impractical to join each member of the Class as a named Plaintiff

Further, the size and relatively modest value of the claims of the individual members of the

Class renders joinder impractical. Accordingly, utilization of the class action mechanism is the

most economically feasible means of determining and adjudicating the merits of this litigation.

Moreover, the Class is ascertainable and identifiable from Defendant's records.

         27.     Commonality and Predominance: Pursuant to 735 ILCS 5/2-801(2), there are

well-defined common questions of fact and law that exist as to all members of the Class and that

predominate over any questions affecting only individual members of the Class. These common

legal and factual questions, which do not vary from Class member to Class member, and which

may be determined without reference to the individual circumstances of any class member

include, but are not limited to, the following:

      (a) whether Defendant collected or otherwise obtained Plaintiff's and the Class's

            fingerprints;

      (b) whether Defendant collected or otherwise obtained Plaintiff's and the Class's

            biometric identifiers or biometric information;

      (c) whether Defendant properly informed Plaintiff and the Class that it collected,

            used, and stored their biometric identifiers or biometric information;

      (d) whether Defendant obtained a written release (as defined in 740 ILCS 1410) to

            collect, use, and store Plaintiff's and the Class's biometric identifiers or

            biometric information;

      (e) whether Defendant developed a written policy, made available to the public,

            establishing a retention schedule and guidelines for permanently destroying


                                                  7
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 9 of 15 PageID #:22




            biometric identifiers and biometric information when the initial purpose for

            collecting or obtaining such identifiers or information has been satisfied or

            within 3 years of their last interaction, whichever occurs first;

      (f) whether Plaintiff's and the Class's biometric information that Defendant

            collected was capable of identifying them; and

      (g) whether Defendant's violations of BIPA were committed intentionally,

            recklessly, or negligently.

         28.     Adequate Representation: Pursuant to 735 ILCS 5/2-801(3), Plaintiff has

retained and is represented by qualified and competent counsel who are highly experienced in

complex consumer class action litigation. Plaintiff and her counsel are committed to vigorously

prosecuting this class action. Moreover, Plaintiff is able to fairly and adequately represent and

protect the interests of such a Class. Neither Plaintiff nor her counsel has any interest adverse

to, or in conflict with, the interests of the absent members of the Class. Plaintiff has raised

viable statutory claims of the type reasonably expected to be raised by members of the Class,

and will vigorously pursue those claims. If necessary, Plaintiff may seek leave of this Court to

amend this Class Action Complaint to include additional Class representatives to represent the

Class or additional claims as may be appropriate.

         29.     Superiority: Pursuant to 735 ILCS 5/2-801(4), a class action is superior to

other available methods for the fair and efficient adjudication of this controversy because

individual litigation of the claims of all Class members is impracticable. Even if every member

of the Class could afford to pursue individual litigation, the Court system could not. It would be

unduly burdensome to the courts in which individual litigation of numerous cases would

proceed. Individualized litigation would also present the potential for varying, inconsistent or

contradictory judgments, and would magnify the delay and expense to all parties and to the court

system resulting from multiple trials of the same factual issues. By contrast, the maintenance of

this action as a class action, with respect to some or all of the issues presented herein, presents

few management difficulties, conserves the resources of the parties and of the court system and


                                                 8
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 10 of 15 PageID #:23




 protects the rights of each member of the Class. Plaintiff anticipates no difficulty in the

 management of this action as a class action. Class-wide relief is essential to compel compliance

 with BIPA.

                                FIRST CAUSE OF ACTION
                              Violation of 740 ILCS 14/1, et seq.
                            (On Behalf of Plaintiff and the Class)
          30.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

          31.    BIPA makes it unlawful for any private entity to, among other things, "collect,

 capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

 biometric identifiers or biometric information, unless it first: (1)informs the subject ... in

 writing that a biometric identifier or biometric information is being collected or stored;

(2)informs the subject ... in writing of the specific purpose and length of term for which a

 biometric identifier or biometric information is being collected, stored, and used; and

(3)receives a written release executed by the subject of the biometric identifier or biometric

 information...." 740 ILCS 14/15(b).

          32.    Defendant is a corporation and thus qualifies as a "private entity" under BIPA.

See 740 ILCS 14/10.

          33.    Plaintiff and the Class members are individuals who had their fingerprints, i.e.,

"biometric identifiers," collected and stored by Defendant. See 740 ILCS 14/10.

          34.    Plaintiff and the Class members are individuals who had their "biometric

 information" collected and stored by Defendant in the form of digitally encrypted code, derived

from Plaintiff's and the Class members' fingerprints, that uniquely identifies the individual to

 whom a particular fingerprint belongs.

          35.    Defendant systematically collected, used, and stored Plaintiff's and the Class

 members' biometric identifiers and/or biometric information without first obtaining the written

 release required by 740 ILCS 14/15(b)(3).

          36.    In fact, Defendant failed to properly inform Plaintiff or the Class in writing that

their biometric identifiers and/or biometric information were being collected, stored, or


                                                 9
    Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 11 of 15 PageID #:24




 otherwise obtained, nor did Defendant inform Plaintiff or the Class members in writing of the

 specific purpose and length of term for which their biometric identifiers and/or biometric

 information was being collected, stored, and used, as required by 740 ILCS 14/15(b)(1)-(2).

          37.     In addition, Defendant does not publicly provide a retention schedule or

 guidelines for permanently destroying the biometric identifiers and/or biometric information of

 Plaintiff or the Class members, as required by BIPA. See 740 ILCS 14/15(a). The failure by

 Defendant to provide Plaintiff and the Class members with a retention schedule or guidelines for

 permanently destroying Plaintiff's or the Class members' biometric identifiers or biometric

 information constitutes an independent violation ofthe statute.

          38.     Each instance in which Defendant collected, stored, used, or otherwise obtained

 Plaintiff's and/or the Class's biometric identifiers and biometric information as described herein

 constitutes a separate violation of the statute and of the right of Plaintiff and each Class member

 to maintain control over these biometric identifiers and biometric information, as set forth in

 BIPA, 740 ILCS 14/1, et seg.

          39.     On behalf of herself and the proposed Class members, Plaintiff seeks:

(1)injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the

 Class by requiring Defendant to comply with BLPA's requirements, including BIPA's

 requirements for the collection, storage, and use of biometric identifiers and biometric

 information as described herein, and for the provision of the requisite written disclosure to

 consumers; (2)statutory damages of $1,000.00 for each and every violation pursuant to 740

ILCS 14/20(1)(or, alternatively, of $5,000.00 for each and every violation of BIPA to the extent

 committed intentionally or recklessly pursuant to 740 ILCS 14/20(2)); and (3)reasonable

 attorneys' fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

                                     PRAYER FOR RELIEF

          WHEREFORE,Plaintiff Victavia Taylor, on behalf of herself and the proposed Class,

 respectfully requests that this Court enter an Order:




                                                 10
   Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 12 of 15 PageID #:25




          A.     Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff as representative of the Class, and appointing her counsel as Class Counsel;

          B.     Declaring that Defendant's actions, as set out above, violate BIPA, 740 ILCS

14/1, et seq.;

          C.     Awarding statutory damages of $1,000.00 for each and every violation pursuant

to 740 ILCS 14/20(1)(or, alternatively, of $5,000.00 for each and every violation of BIPA to the

extent committed intentionally or recklessly pursuant to 740 ILCS 14/20(2));

          D.     Awarding injunctive and other equitable relief as is necessary to protect the

interests of the Class, including, inter alia, an order requiring Defendant to collect, store, and

use biometric identifiers or biometric information in compliance with BIPA;

          E.     Awarding Plaintiff and the Class their reasonable litigation expenses and

attorneys' fees;

          F.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

allowable; and

          G.     Awarding such other and further relief as equity and justice may require.

                                           JURY TRIAL

          Plaintiff demands a trial by jury for all issues so triable.

Dated: January 12, 2021                         Respectfully submitted,

                                               /s/ Carl V. Malmstrom

                                                WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLC
                                                ARDC No. 6295219
                                                Carl V. Malmstrom
                                                111W. Jackson Blvd., Suite 1700
                                                Chicago, IL 60604
                                                Tel: (312)391-5059
                                                Fax:(212)686-0114
                                                malmstrom@whafh.com

                                               Local Counsellor Plaintiffand the Putative Class

                                                HEDIN HALL LLP
                                                Frank S. Hedin*
                                                David W. Hall*


                                                  11
Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 13 of 15 PageID #:26



                                   1395 Brickell Avenue, Ste 1140
                                   Miami, Florida 33131
                                   Tel:(305)357-2107
                                   Fax:(305)200-8801
                                   E-mail: fhedin@hedinhall.com
                                          dhall@hedinhall.com

                                   *Pro Hac Vice Application Forthcoming

                                   Counselfor Plaintiffand the Putative Class




                                     12
             Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 14 of 15 PageID #:27                      FILEE
                                                                                                   1/12/2021 3:08 PN
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT                               ERIN CARTWRIGHT WEINSTElls
LAKE COUNTY, ILLINOIS                                                                       Clerk of the Circuit Cour
 Victavia Taylor                                                                                Lake County, Illinok
                          VS.


 F21 Opco, LLC d/b/a Forever 21                                       Gen No.   21CH00000011
                                     CERTIFICATE OF ATTORNEY — CIVIL DIVISION
1) Pursuant to Local Rule 2-2.01(c), I hereby certify that:
  M There has been no previous Voluntary or Involuntary                0 There is no other litigation presently pending in the
    Dismissal of the subject matter of this litigation.                  county involving these parties.

 O There has been a previous Voluntary or Involuntary                  0 There is other litigation presently pending in the
   Dismissal of the subject matter of this litigation and at             county involving the parties to or subject matter to
   the time of dismissal that Case No.                                   this lawsuit and that case(s)is/are assigned Case
   was assigned to the                                                   No.(s)
                                                                         which is/are assigned to the
      Honorable
                                                                           Honorable
2) Are you seeking any injunctive relief?
E    Yes - Select the appropriate case subtype under the Chancery-CH heading below.
LI   No - Select the appropriate non-Chancery case subtype below.
This data is being gathered for administrative purposes and will not be used for any other purpose.
Arbitration — AR                Law Magistrate — LM               Miscellaneous Remedy — MR      Probate — P
0 Arbitration/Tort              O Eviction                        0 Declaratory Judgment         O Decedent/Testate > $15,000
o  Arbitration/Contract         ▪ Eviction as result of           O Corporation Dissolution      O Decedent/Intestate
O Foreign Judgment                  mortgage foreclosure          o   Election Contest              > $15,000
El Other subtype                ▪ Replevin                        1=1 Mandamus                   O Decedent/Testate $15,000 or
                                O   Detinue
                                O Distress for Rent
                                                                  O Habeas Corpus
                                                                  1=1 Review of Administrative
                                                                                                    less
                                                                                                 El Decedent/Intestate $15,000
Chancery — CH                   O Foreign Judgment                    Proceeding/Statutory          or less
El Residential Mortgage         1=1 Confirm Arbitrator's Award    O Review of Administrative      O Guardianship of Person/
   Foreclosure                  ▪ Confession of Judgment              Proceeding/Certiorari         Disabled Person
O Residential Mortgage          O Other subtype                   O Quo Warranto                  O Guardianship of Estate/
   Foreclosure w/Mechanics                                        D Change of Name                  Disabled Person
   Lien                                                           o   Forfeiture
                                                                  D Fugitive from Justice
                                                                                                 El Guardianship of a Person
                                                                                                    and Estate/Disabled Person
El Non-Residential Mortgage     Law — L
   Foreclosure                  1=1 Tort                          D Search Warrant                O Guardianship of Person/
O Injunction                    1=1 Contract                      1=1 Application for               Minor
0 Specific Performance          1=1 Product Liability                 Eavesdropping Device        0 Guardianship of Estate/Minor
o  Mechanics Lien Foreclosure   O Medical Malpractice             o   Foreign Judgment
                                                                  El Non-Attendance of Jurors
                                                                                                  O Guardianship of Person
                                                                                                    and Estate/Minor
O Complaint for Rescission      O Legal Malpractice
O Partition                     1=1 Forcible Entry and Detainer   El Miscellaneous                O Proof of Heirship Alone
O Quiet Title                   O Replevin                        O Other subtype                 O Foreign Judgment
El Class Action                 1=1 Accounting Malpractice                                       ID Other subtype
O  Structured Settlement        D Foreign Judgment
O Foreign Judgment              1=1 Confirm Arbitrator's Award    Tax —TD
O Other subtype                 D Other subtype                   O Deeds                        Tax — TX
                                                                  1=1 Other subtype              O Objections
                                                                                                 0 Disposition of Collections of
Eminent Domain — ED                                                                                 Judgment of Settlement
                                Municipal Corporation — MC
El Eminent Domain               O Annexation                                                     O Sale in Error
O Condemnation                  0 Disconnection                                                  O Other subtype
O Other subtype                 O Other subtype


                                                            Print Name Carl V. Malmstrom

                                                            Signature Is/ Carl V. Malmstrom
                                                                       M Attorney             0 Self-Represented Litigant
                                                                                                              171-366 (Rev 7/18)
             Case: 1:21-cv-01197 Document #: 1-1 Filed: 03/02/21 Page 15 of 15 PageID #:28        FILEE
                           IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT 1/12/2021 3:08 PN
                                              LAKE COUNTY,ILLINOIS   ERIN CART1NRIGHT WEINSTEM
                                                       )                      Clerk of the Circuit Cour
                                                       )                          Lake County, Illinoit
Victavia Taylor                                        )
                                          Plaintiff(s) )           21CH00000011
                         vs.                              )       Gen No:
                                                          )
                                                          )
F21 Opco, LLC d/b/a Forever21                             )
                                          Defendant(s) )


                                                      JURY DEMAND


The D   plaintiff(s)0 defendant(s) in the above entitled cause demand a jury for trial of said cause.


                                                                   Victavia Taylor




                                                                  B
                                                                                     heir Attorney(s)/Pro Se




Prepared by:
Attorney's Name: Carl V. Malmstrom
Address: 111     W. Jackson Blvd., Suite 1700
City: Chicago                      State: IL
Phone: (312)  984-0000      Zip Code: 60604
ARDc: 6295219
Fax: (212)686-0114
E-mail address: malmstrom@whafh.com




                                                                                                        171-109(Rev 10/13)
